DETAILED ACTION
	Claims 1-13 and 15-16 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4, 6, 7, 10-13 and 15-16) and species M29 in the reply filed on 01/20/2021 is acknowledged.
Claims 3, 5, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.

Claim Interpretation
	Independent claim 1 recites a hexuronate C4-epimerase having one or more amino acid residues selected from positions 77, 125, 158 and 351 “from the N-terminus of a hexuronate C4-epimerase consisting of the amino acid sequence set forth in SEQ ID NO: 1 are mutated.”  Claim 1 is interpreted as being open to additional mutations other than those directly recited in claim 1 such that the recitation of SEQ ID NO: 1 in claim 1 is understood as defining what constitutes a mutation and providing a reference for the numbering of positions.  That is, claim 1 is not interpreted as reciting any requirement that embodiment epimerase variants have any particular minimum percent identity to SEQ ID NO: 1. Claim 1 is given this interpretation since certain dependent claims, such as claim 6, recites a requirement for “further mutated” positions in addition to those recited in claim 1 such that claim 1 is interpreted to be open to any additional number of mutations/substitutions in addition to those recited in claim 1.
In claim 7, the recitation of “wherein in case the leucine (L) residue at position 77 is replaced by proline (P) or arginine (R)” is interpreted as a statement that L77 mutated to P or R is required of all embodiments of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0143109 (“KR’109”).  An English-language machine translation of KR’109 was previously provided with the restriction requirement, which is cited below.
KR’109 discloses a hexuronate C4-epimerase having SEQ ID NO: 4 of KR’109 that is identical to recited SEQ ID NO: 1 with the substitutions S125D/V163A/D186N/F263I/D311G such that KR’109 anticipates at least claims 1 and 4 such that the features of claims 1 and 4 are fully disclosed by KR’109.  KR’109, page 17, lines 700-704.
“The mutant strain has the genomic DNA nucleotide sequence of SEQ ID NO: 3, and the amino acid sequence encoding the enzyme produced by the mutant strain is the same as SEQ ID NO: 4.” KR’109, page 17, lines 702-04.  SEQ ID NO: 3 is a nucleotide sequence encoding SEQ ID NO: 4 of KR’109 such that KR’109 fully disclose the features of claim 12.
“Thus, the present invention is to obtain an epimerization reaction product containing tagatose by epimerizing fructose with hexuronate C4-epimerase; Purifying the epimerization reaction product.” KR’109, page 2, lines 69-71.  The preceding is a description for a method for D-tagatose production by contacting the epimerases as disclosed by KR’109 with D-fructose as recited in claim 15.  In particular, “In order to measure the activity of the enzymes obtained in Examples 2 and 3, the purified enzyme was 1 wt% fructose, 0.01 mM ZnSO4, 50 mM phosphate buffer solution (pH 7.0) was added and the reaction .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1, 4, 6, 10, 11, 12, 13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,544,409 B2 further in view of KR 10-2014-0143109 (“KR’109”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.  Citation to KR’109 is to the English translation.
The patented claims recite:
1. A hexuronate C4-epimerase variant having the amino acid sequence set forth in SEQ ID NO: 1, in which a serine (S) amino acid residue at position 125 is substituted with cysteine (C), tyrosine (Y), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N), or aspartic acid (D) from an N-terminal of hexuronate C4-epimerase, wherein the variant has an hexuronate C4-epimerase activity.
2. The hexuronate C4-epimerase variant according to claim 1, wherein the serine (S) amino acid residue at position 125 is substituted with aspartic acid (D).
3. The hexuronate C4-epimerase variant according to claim 2, wherein an alanine (A) amino acid residue at position 158 is further substituted with threonine (T).
4. The hexuronate C4-epimerase variant according to claim 3, wherein (i) a glutamine (Q) amino acid residue at position 149 is further substituted with arginine (R), (ii) a valine (V) amino acid residue at position 267 is further substituted with methionine (M), or (iii) a proline (P) amino acid residue at position 351 is further substituted with serine (S).
6. The hexuronate C4-epimerase variant according to claim 2, wherein a lysine (K) amino acid residue at position 164 is substituted with methionine (M), an aspartic acid (D) amino acid residue at position 168 is substituted with glutamic acid (E), and a glutamic acid (E) amino acid residue at position 175 is further substituted with glycine (G).
10. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 1.
13. A method for preparing D-tagatose, comprising: epimerizing D-fructose by contacting D-fructose with the hexuronate C4-epimerase variant according to claim 1.

	Regarding claims 13 and 16, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.

Claims 1, 4, 6, 10-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,801,020 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below. Citation to KR’109 is to the English translation.
The patented claims recite:
1. A hexuronate C4-epimerase variant in which threonine (T) as an amino acid residue at a position corresponding to 272 from the N-terminus of a hexuronate C4-epimerase consisting of the amino acid sequence set forth in SEQ ID NO: 1 is mutated, and wherein the variant comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 1.
3. The hexuronate C4-epimerase variant according to claim 1, wherein the serine (S) residue at a position corresponding to 125 from the N-terminus of the hexuronate C4-epimerase is further mutated
4. The hexuronate C4-epimerase variant according to claim 3, wherein the serine (S) residue at a position corresponding to 125 is replaced by cysteine (C), tyrosine (Y), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N) or aspartic acid (D).
5. The hexuronate C4-epimerase variant according to claim 3, wherein (i) the serine (S) residue at a position corresponding to 185 or (ii) the valine (V) residue at a position corresponding to 267, the serine (S) residue at a position corresponding to 268 or a combination of the valine (V) residue at a 
11. The hexuronate C4-epimerase variant according to claim 9, wherein one or more amino acid residues selected from the group consisting of the threonine (T) residue at a position corresponding to 97, the glutamine (Q) residue at a position corresponding to 149, the proline (P) residue at a position corresponding to 166, and the proline (P) residue at a position corresponding to 351 from the N-terminus of the hexuronate C4-epimerase in addition to the valine (V) residue at a position corresponding to 267 and the arginine (R) residue at a position corresponding to 386 are further mutated.
13. The hexuronate C4-epimerase variant according to claim 9, wherein the lysine (K) residue at a position corresponding to 164 is replaced by methionine (M), the aspartic acid (D) residue at a position corresponding to 168 is replaced by glutamic acid (E), and the glutamic acid (E) residue at a position corresponding to 175 is replaced by glycine (G).
14. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 1.
15. A method for D-tagatose production comprising bringing the hexuronate C4-epimerase variant according to claim 1 or a microorganism or a culture thereof expressing the variant into contact with D-fructose.
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 1.
Patented claims 11 and 13 depend from patented claim 3 via intervening claims.  Therefore, patented claim 11 anticipates claims 1, 4, 6 and 11 and patented claim 13 anticipates claims 1, 4, 6 and 10.  Patented claims 14 and 15 anticipate patented claims 12 and 15, respectively.
Regarding claims 13 and 16, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.


Claims 1, 4, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,947,524 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below. Citation to KR’109 is to the English translation.
Patented claim 2 directly recites a hexuronate C4-epimerase having SEQ ID NO: 1 (same as recited SEQ ID NO: 1 with a substitution of serine at position 125 to any of C, Y, Q, E, T, N or D such that patented claim 2 anticipates claims 1 and 4.
Regarding claims 12 and 15, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.

Claims 1, 4, 6, 12-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,196,626 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below. Citation to KR’109 is to the English translation.
The patented claims recited:
1. A hexuronate C4-epimerase variant having the amino acid sequence set forth in SEQ ID NO: 1, in which tyrosine (Y) at position 403, serine (S) at position 125, serine (S) at position 185, valine (V) at position 267, serine (S) at position 268, threonine (T) at position 272, tryptophan (W) at position 306 and arginine (R) at position 386 are mutated, wherein the variant has hexuronate C4-epimerase activity.
3. The hexuronate C4-epimerase variant according to claim 1, which the hexuronate C4-epimerase variant is further mutated at one or more amino acid residues selected from the group consisting of threonine (T) at position 97, valine (V) at position 126, tryptophan (W) at position 145, valine position 164, proline (P) at position 166, aspartic acid (D) at position 231, valine (V) at position 241, threonine (T) at position 276, lysine (K) at position 337, alanine (A) at position 366, serine (S) at position 402, aspartic acid (D) at position 429 and tyrosine (Y) at position 440.
11. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 1.
14. A method for producing D-tagatose, comprising:
epimerizing D-fructose by contacting D-fructose with the hexuronate C4-epimerase variant according to claim 1.
Patented claim 2 states that the mutation of S125 is to C, Y, Q, E, T, N or D.  As such, the patented claims cited above anticipate claims 2, 4, 6, 12 and 15. 
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 1.
Regarding claims 13 and 16, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.

Claims 1, 4, 6, 10-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,544,409 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below. Citation to KR’109 is to the English translation.
The patented claims recite:
1. A hexuronate C4-epimerase variant having the amino acid sequence set forth in SEQ ID NO: 1, in which a serine (S) amino acid residue at position 125 is substituted with cysteine (C), tyrosine (Y), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N), or aspartic acid (D) from an N-terminal of hexuronate C4-epimerase, wherein the variant has an hexuronate C4-epimerase activity.

3. The hexuronate C4-epimerase variant according to claim 2, wherein an alanine (A) amino acid residue at position 158 is further substituted with threonine (T).
4. The hexuronate C4-epimerase variant according to claim 3, wherein (i) a glutamine (Q) amino acid residue at position 149 is further substituted with arginine (R), (ii) a valine (V) amino acid residue at position 267 is further substituted with methionine (M), or (iii) a proline (P) amino acid residue at position 351 is further substituted with serine (S).
6. The hexuronate C4-epimerase variant according to claim 2, wherein a lysine (K) amino acid residue at position 164 is substituted with methionine (M), an aspartic acid (D) amino acid residue at position 168 is substituted with glutamic acid (E), and a glutamic acid (E) amino acid residue at position 175 is further substituted with glycine (G).
10. A nucleic acid encoding the hexuronate C4-epimerase variant according to claim 1.
13. A method for preparing D-tagatose, comprising:
epimerizing D-fructose by contacting D-fructose with the hexuronate C4-epimerase variant according to claim 1.
Patented claim 6 anticipates claims 1, 4, 6 and 10. Patented claim 4 anticipates claims 1, 4, 6 and 11.  Patented claims 10 and 13 anticipate claims 12 and 15, respectively.  
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 1.
Regarding claims 13 and 16, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.

s 1, 4, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,745,720 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
 The patented claims recite:
1. A method for producing tagatose, comprising:
a) performing epimerization of fructose using an enzyme to obtain an epimerized product comprising tagatose, wherein the enzyme comprises the amino acid sequence of SEQ ID NO: 4 or an amino acid sequence encoded by the nucleic acid sequence of SEQ ID NO: 1, 2 or 3; and
b) purifying the epimerized product.
SEQ ID NO: 4 of the patented is identical to recited SEQ ID NO: 1 with the substitutions S125D/V163A/D186N/F263I/D311G as to anticipate claims 1, 4 and 15.  Regarding claim 15, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to encode any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1, including SEQ ID NO: 4 of the patented claim, within a nucleic acid to assist in the production of such epimerase.

Claims 1, 2, 4, 6, 7, 10, 12-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,544,439 further in view of KR 10-2014-0143109 (“KR’109”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
The patented claims recite:
1. A hexuronate C4-epimerase variant comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1, wherein said variant comprises a mutation at a position corresponding to tyrosine (Y)-403 amino acid residue of SEQ ID NO: 1.
2. The hexuronate C4-epimerase variant of claim 1, wherein the tyrosine (Y)-403 amino acid residue is substituted with alanine (A), cysteine (C), aspartic acid (D), glutamic acid (E), phenylalanine 
3. The hexuronate C4-epimerase variant of claim 1, wherein in the hexuronate C4-epimerase variant, a serine (S)-125 amino acid residue from the N-terminal of the hexuronate C4-epimerase is additionally mutated.
4. The hexuronate C4-epimerase variant of claim 3, wherein the serine (S)-125 amino acid residue is substituted with cysteine (C), tyrosine (Y), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N), or aspartic acid (D).
5. The hexuronate C4-epimerase variant of claim 3, wherein in the hexuronate C4-epimerase variant, (i) one to five amino acid residues selected from the group consisting of a serine (S)-185 amino acid residue, a valine (V)-267 amino acid residue, a serine (S)-268 amino acid residue, a threonine (T)-272 amino acid residue, a tryptophan (W)-306 amino acid residue, and an arginine (R)-386 amino acid residue, or (ii) a leucine (L)-77 amino acid residue, an alanine (A)-158 amino acid residue, or a combination of the amino acid residues from the N-terminal of the hexuronate C4-epimerase is additionally mutated.
6. The hexuronate C4-epimerase variant of claim 5, wherein in the hexuronate C4-epimerase variant in which the serine (S)-268 amino acid residue is additionally mutated, and/or one or more amino acid residues selected from the group consisting of lysine (K)-164, aspartic acid (D)-168, glutamic acid (E)-175, asparagine (N)-297, and isoleucine (I)-388 from the N-terminal of the hexuronate C4-epimerase are additionally mutated.
14. A nucleic acid encoding the hexuronate C4-epimerase variant of claim 1.
15. A method for producing D-tagatose comprising: 
epimerizing D-fructose by contacting D-fructose with the hexuronate C4-epimerase variant according to claim 1.
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 1.
As such, the patented claims direct state epimerases meeting the features of claims 1, 4, 6 and 10.  Regarding claims 2 and 7, patented claim 5 does not directly recite the residue to which L77 is mutated.  However, at the time of filing it would have been obvious to mutate L77 to any of the other 19 
Regarding claims 13 and 16, the rejections under 35 U.S.C. 102(a)(1) are cited and incorporated by reference.  At the time of filing, it would have been obvious to apply any hexuronate C4-epimerase having substantial identity to SEQ ID NO: 1 to a method of D-tagatose production by contacting such epimerase with D-fructose and to encode such epimerase as a nucleic acid, since KR’109 directly teach that such epimerases are useful for converting D-fructose to D-tagatose and that such epimerases should be encoded by a nucleic acid to assist in their production, which includes any of the epimerases as recited in the patented claims.

The art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (WO 2017/018863 A1) (also later published as U.S. 10,196,626 B2) discloses related subject matter but is considered to fall within the exception of 35 U.S.C. 102(b)(1)(A) and/or 35 U.S.C. 102(b)(2)(A) as a disclosure made by joint inventors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652